. Order unanimously affirmed, without costs. Memorandum: We agree that petitioner lacks standing to seek amendment of the conservatorship order. Petitioner’s remedy as “friend” of the conservatee (Mental Hygiene Law, § 77.03, subd [a], par [3]) is limited to seeking removal of the conservators (Mental Hygiene Law, § 77.33) for failure to propose and execute a plan “to insure the preservation, maintenance, and care of the proposed conservatee’s income, assets and personal well-being, including the provision of necessary personal and social protective services” (Mental Hygiene Law, § 77.03, subd [c], par [3]; § 77.19, subd [3]; § 77.29) and appointment of a new conservator. (Appeal from order of Orleans County Court, Miles, J. — dismiss petition.) Present — Hancock, Jr., J. P., Callahan, Denman, Green and Moule, JJ.